DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  
Status of the Claims
In the After-Final Reply filed 08 March 2021, Applicant amended claims 8, 9, 16, 17, and 23-26.  Applicant’s amendments have been entered.  Claims 1-7, 10-14, and 18-22 were cancelled previously by Applicant.  Claims 8, 9, 15-17, and 23-28 are pending.  
Examiner’s Statement of Reasons for Allowance
The objection to claim 9 set forth in the previous Office action (22 January 2021) is withdrawn in view of Applicant’s amendment to that claim.  
The rejection of claims 23 and 24 under 35 U.S.C. 112(a) set forth in the previous Office action is withdrawn in view of Applicant’s amendments to both those claims.  
Applicant’s clarifying amendment to claim 8 overcomes the rejection under 35 U.S.C. 112(b) set forth in the previous Office action.  Accordingly, that rejection is withdrawn.
The examiner notes that the Terminal Disclaimer filed by Applicant on 18 March 2021 has been approved by the Patent Office.
The examiner conducted an additional search of the prior art.  No prior art reference, or combination of prior art references, was located that could adequately support a rejection under 35 U.S.C. 102 or 103.  
Referring to paragraph 8 of the previous Office action, the examiner maintains his position that the Declaration under 37 CFR 1.132 (filed 07 October 2020), which was executed by co-MPEP § 716.02(d)(II) (“To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”); MPEP § 2144.05(III)(A) (“Applicants can rebut a prima facie case of obviousness by showing the criticality of the range.”).  The examiner notes that the adverb <about>, which modifies both the low end and the high end of the poly(ethylene oxide) molecular weight range recited in claim 8, is defined on page 16, line 2, of the specification as follows: “As used herein, ‘about’ means +/- 5% of the recited dimension or unit.”  This definition has been applied in determining the patentability of claim 8 and all claims depending therefrom.  MPEP § 2111.01(IV)(A) (“Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.”), citing Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999).  
In sum, claims 8, 9, 15-17, and 23-28 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
19 March 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611